DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/28/2020 amended claims 1, 7-9 and 11, and cancelled claim 3.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Nakada in view of Omeis from the office action mailed 9/29/2020; therefore this rejection is withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the double patenting rejection from the office action mailed 9/29/2020; therefore this rejection is also withdrawn.  Finally, the IDS issues from the office action mailed 9/29/2020 have been withdrawn as the IDS filed 3/1/2021 has the same references as the IDS filed 2/3/2020 and the references have been considered.  For the reasons stated below claims 1-2 and 4-13 are allowed.    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2020, 11/12/2020 and 3/1/2021 were filed after the mailing date of the non-final office action on 9/29/2020.   The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/JP2018/011496, filed 03/22/2018.”   


Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, viscosity index improvers such as those represented by formula (1) of claim 1 are well-known.  However, the viscosity index improvers of the instant application are unique in that they are limited to a narrow range of polyolefin based monomers reacted with (meth)acrylic esters and 1,2 and 1,4-butadiene components present in a narrow ratio.  The specific ratio of 1,2-butadiene to 1,4-butadiene in the reaction product that constitutes the viscosity index improver of the instant claims leads to enhanced viscometric properties than comparative formulations not comprising the specific ratio of 1,2 to 1,4-butadiene adduct.  
.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771